COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH


In the seventeen (17) causes listed immediately hereunder the following was entered:

      Pursuant to and in compliance with an Order of the Supreme Court of Texas, signed
January 27, 2015, Misc. Docket No. 15-9022, it is ordered that these causes be transferred to
the Eighth Court of Appeals at El Paso, Texas, and that the Clerk of this Court certify all orders
made in this Court, and transmit all records and papers in said causes to the Clerk of the Eighth
Court of Appeals.

CASE NUMBER           STYLE OF CASE                                                 COUNTY

1. 2-15-001-CR        Damon Markieth Asberry v State of Texas                       Tarrant
2. 2-15-002-CR        Jesse Sanchez v. State of Texas                               Tarrant
3. 2-15-006-CR        Shane Thomas Dowdy v. State of Texas                          Tarrant
4. 2-15-007-CR        Jason Killian v. State of Texas                               Hood
5. 2-15-008-CR        Eduardo Rael v. State of Texas                                Tarrant
6. 2-15-013-CR        Savanna McIntare v. State of Texas                            Hood
7. 2-15-014-CR        Dustin Shane Graydon v. State of Texas                        Tarrant
8. 2-15-016-CR        David Lewis Tipton v. State of Texas                          Tarrant
9. 2-15-005-CV        Western Hills Harbor v. Todd Baker                            Hood
10. 2-15-008-CV       Kelly Morris Wheeling v. Everett Thomas Wheeling              Parker
11. 2-15-011-CV       RZAQ, Inc. and Bader Obeid v. Mohawk Servicing, LLC           Tarrant
12. 2-15-013-CV       Harold A. Rumzek v. Bryan D. Lucchesi                         Tarrant
13. 2-15-018-CV       In the Matter of E.H.                                         Tarrant
14. 2-15-020-CV       Tanda Stringfellow v. Jeffrey Shane Stringfellow              Cooke
15. 2-15-021-CV       Eusebio Palacios v. Jayaben Patel                             Tarrant
16. 2-15-022-CV       Daniel Smith v. Schwartz Properties                           Denton
17. 2-15-023-CV       Holly Gail Crampton v. Commission for Lawyer Discipline       Wichita


       I, DEBRA SPISAK, Clerk of the Second Court of Appeals at Fort Worth, Texas, hereby
certify that the foregoing is a true copy of this Court's Order entered February 19, 2015,
transferring the above seventeen (17) causes from this Court to the Eighth Court of Appeals at
El Paso, Texas as it appears in Minute Book volume 80, page 438-439.
TRANSFER ORDER
FEBRUARY 19, 2015
PAGE 2


     IN WITNESS WHEREOF, I hereby certify and affix the seal of the Second Court of
Appeals at Fort Worth, Texas this 19th day of February, 2015.


                                            DEBRA SPISAK, CLERK
                                            SECOND COURT OF APPEALS
                                            FORT WORTH, TEXAS




                                        2